In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑1792  
ROBIN  ALLMAN,  et  al.,  
                                                              Plaintiffs-­‐‑Appellees,  
                                          v.  

KEVIN  SMITH  and  CITY  OF  ANDERSON,  INDIANA,  
                                          Defendants-­‐‑Appellants.  
                           ____________________  

          Appeal  from  the  United  States  District  Court  for  the  
           Southern  District  of  Indiana,  Indianapolis  Division.  
        No.  1:12-­‐‑cv-­‐‑0568-­‐‑TWP-­‐‑DML  —  Tanya  Walton  Pratt,  Judge.  
                           ____________________  

         ARGUED  MAY  22,  2015  —  DECIDED  JUNE  24,  2015  
                   ____________________  

   Before   EASTERBROOK,   WILLIAMS,   and   HAMILTON,   Circuit  
Judges.  
   EASTERBROOK,  Circuit  Judge.  After  being  elected  Mayor  of  
Anderson,   Indiana,   a   city   of   about   56,000   people,   Kevin  
Smith   replaced   many   members   of   the   City’s   staff   with   his  
political   supporters   or   persons   he   deemed   trustworthy.  
Eleven   of   the   fired   workers   filed   this   suit   under   42   U.S.C.  
§1983,   contending   that   the   discharges   violated   the   First  
Amendment   as   understood   in   Elrod   v.   Burns,   427   U.S.   347  
2                                                                 No.  14-­‐‑1792  

(1976).   The   district   judge   concluded   that   all   plaintiffs   have  
enough   evidence   to   require   a   trial   but   that   Mayor   Smith   is  
entitled   to   qualified   immunity   with   respect   to   nine   of   the  
eleven  plaintiffs’  claims.  6  F.  Supp.  3d  889  (S.D.  Ind.  2014).  
     The  Mayor  has  appealed  from  the  adverse  portion  of  this  
interlocutory  decision,  relying  on  Mitchell  v.  Forsyth,  472  U.S.  
511  (1985),  and  its  successors.  Surprisingly,  the  City  also  has  
appealed,  even  though  as  a  municipal  body  it  is  not  entitled  
to  any  form  of  immunity  and  is  outside  Mitchell’s  ambit.  The  
City   invokes   the   doctrine   of   “pendent   appellate   jurisdic-­‐‑
tion,”  which  barely  survived  its  scathing  treatment  in  Swint  
v.  Chambers  County  Commission,  514  U.S.  35  (1995),  and  today  
allows   a   court   of   appeals   to   review   an   interlocutory   order  
only   when   it   is   “inextricably   intertwined”   with   an   appeala-­‐‑
ble  decision.  Clinton  v.  Jones,  520  U.S.  681,  707  n.41  (1997).  
    The  City  maintains  that  its  attempt  to  have  the  plaintiffs’  
claims  dismissed  on  the  merits  is  “inextricably  intertwined”  
with   the   Mayor’s   attempt   to   be   free   of   the   risk   of   damages  
liability,  but  the  contentions  are  not  “intertwined”  at  all,  let  
alone   “inextricably”   so.   Mitchell   described   an   immunity   ap-­‐‑
peal   as   “conceptually   distinct   from   the   merits”   (472   U.S.   at  
527),  which  the  Court  saw  as  an  essential  condition  of  inter-­‐‑
locutory  review.  It  is  not  only  possible  but  also  normal  to  re-­‐‑
solve   a   defendant’s   request   for   qualified   immunity   without  
deciding  the  merits  of  a  plaintiff’s  claim.  See  Pearson  v.  Calla-­‐‑
han,  555  U.S.  223,  231–43  (2009).  
    The  principal  question  in  an  immunity  appeal  is  whether  
uncertainty   in   legal   doctrine   makes   it   inappropriate   to  
award   damages   against   a   public   official—that   is,   whether  
the   law   was   “clearly   established”   before   the   official   acted.  
See,   e.g.,   San   Francisco   v.   Sheehan,   135   S.   Ct.   1765,   1774–78  
No.  14-­‐‑1792                                                                    3  

(2015);   Wilson   v.   Layne,   526   U.S.   603,   618   (1999).   A   general  
principle   does   not   support   personal   liability;   instead   the  
law’s   application   to   a   type   of   situation   must   be   developed  
enough   to   “place[]   the   statutory   or   constitutional   question  
beyond   debate.”   Ashcroft   v.   al-­‐‑Kidd,   131   S.   Ct.   2074,   2083  
(2011),  quoted  in  Sheehan,  135  S.  Ct.  at  1774.  The  question  on  
the  merits,  by  contrast,  concerns  who  is  in  the  right,  not  how  
much  legal  uncertainty  must  be  cleared  away  to  find  the  an-­‐‑
swer.   The   district   judge   held   that   factual   investigation,   per-­‐‑
haps  including  a  trial,  is  necessary  to  determine  whether  the  
plaintiffs’  rights  under  the  First  Amendment  have  been  vio-­‐‑
lated.  We  therefore  limit  the  appeal  to  Mayor  Smith’s  argu-­‐‑
ments   about   the   only   two   plaintiffs   with   respect   to   whom  
the   district   judge   denied   his   request   for   immunity:   Robin  
Allman  and  Margaret  Baugher.  
     When  Smith  was  elected,  Allman  was  Office  Manager  for  
the  Utility  Department.  That  position  includes  planning,  or-­‐‑
ganization,  and  other  tasks  that  the  parties  agree  are  vital  to  
an   elected   official’s   ability   to   carry   out   his   platform,   and   so  
entitle  elected  officials  to  use  political  criteria  to  decide  who  
holds  the  job.  See  generally  Branti  v.  Finkel,  445  U.S.  507,  518  
(1980)  (describing  the  sort  of  positions  for  which  “party  affil-­‐‑
iation   is   an   appropriate   requirement   for   the   effective   per-­‐‑
formance   of   the   public   office”).   Smith   told   Allman   that   he  
would   not   retain   her   as   the   Office   Manager;   she   then   exer-­‐‑
cised  her  seniority  (she  had  worked  for  the  City  for  20  years)  
to   move   to   an   open   position   as   a   cashier   in   the   Utility   De-­‐‑
partment.   That   transfer   took   effect   on   December   27,   2011.  
When  Mayor  Smith  took  office  on  January  3,  2012,  he  “pro-­‐‑
moted”  her  back  to  Office  Manager  and  immediately  sacked  
her.  
4                                                                No.  14-­‐‑1792  

     The  parties  agree  that  the  position  of  cashier  is  not  politi-­‐‑
cally  sensitive  and  that  Elrod  forbids  the  use  of  politics  when  
filling   it.   Mayor   Smith   does   not   contend   that   he   would   be  
entitled  to  immunity  had  he  cashiered  a  cashier.  But  he  con-­‐‑
tends  that  Allman  was  not  properly  a  cashier  because  politi-­‐‑
cal  considerations  influenced  both  her  hiring  as  Office  Man-­‐‑
ager   and   her   transfer   to   the   cashier’s   position;   according   to  
Mayor   Smith,   this   meant   that   Allman   was   still   the   Office  
Manager   when   he   took   office   and   could   be   removed   con-­‐‑
sistent   with   Elrod   and   Branti.   Allman   maintains,   to   the   con-­‐‑
trary,  that  the  cashier’s  position  had  been  properly  posted  as  
open  in  November  2011,  that  her  transfer  satisfied  all  of  the  
City’s   rules,   and   that   the   reason   she   sought   the   transfer   is  
irrelevant.  
      This   description   of   the   controversy   shows   that   it   has  
nothing  to  do  with  uncertainty  in  federal  law,  and  thus  noth-­‐‑
ing  to  do  with  qualified  immunity.  The  only  disputed  ques-­‐‑
tion  is  one  of  state  or  local  law  (which  may  be  influenced  by  
the   resolution   of   factual   disputes   about   how   and   why   the  
transfer   occurred):   whether   Allman   properly   occupied   a  
cashier’s  position.  It  follows  that  Mayor  Smith  is  not  entitled  
to   interlocutory   review   with   respect   to   Allman’s   situation.  
Johnson   v.   Jones,   515   U.S.   304   (1995),   holds   that   qualified-­‐‑
immunity  appeals  under  Mitchell  are  limited  to  determining  
whether   the   legal   issue   is   subject   to   uncertainty   and   do   not  
support   review   of   antecedent   questions.   The   antecedent  
question  in  Johnson  was  whether  the  plaintiff  or  the  defend-­‐‑
ant   had   correctly   described   the   facts   of   the   controversy;   the  
Court  held  that  resolution  of  factual  questions  had  to  await  
appeal  from  a  final  judgment,  even  if  one  possible  resolution  
would   have   brought   a   legal   issue   to   the   fore.   In   Allman’s  
situation   the   antecedent   question   is   whether   her   appoint-­‐‑
No.  14-­‐‑1792                                                              5  

ment  to  the  cashier’s  position  was  valid.  No  matter  how  that  
comes   out,   the   court   will   not   need   to   resolve   a   disputed  
question   of   federal   law.   Johnson   makes   it   easy   to   see   that  
Mayor   Smith   is   not   entitled   to   interlocutory   review   of   the  
question  whether  Allman  was  entitled  to  be  a  cashier.  That’s  
the  whole  case,  not  (as  Mitchell  requires)  an  issue  conceptual-­‐‑
ly  distinct  from  the  merits.  
     Margaret   Baugher,   the   other   ex-­‐‑employee   involved   in  
this  appeal,  “worked  as  Customer  Service  Supervisor  in  the  
City’s   Utility   Department.   She   reported   to   the   Assistant  
Manager   for   the   Utility   Department.   As   Customer   Service  
Supervisor,   Ms.   Baugher   was   responsible   for   directing   per-­‐‑
sonnel,  assisting  customers,  and  making  billing  adjustments,  
as   well   as   receiving   and   responding   to   customer   inquiries  
and   complaints,   assisting   customers   in   initiating   and   termi-­‐‑
nating  services,  and  coordinating  new  sewer  and  storm  wa-­‐‑
ter   accounts   with   the   appropriate   City   department.”   6   F.  
Supp.  3d  at  894.  This  customer-­‐‑service  job  was  not  the  top  of  
the  Utility  Department,  or  even  a  deputy,  but  the  third  level  
on   the   organization   chart.   The   district   judge   wrote:   “Ms.  
Baugher  mainly  interacted  with  co-­‐‑workers  and  members  of  
the  general  public,  not  high  level  city  officials.  Her  main  du-­‐‑
ties   consisted   of   complying   with   department   policies   and  
rules,  not  developing  such  policies,  and  the  information  she  
was   charged   with   keeping   confidential   was   not   politically  
sensitive   information.   Unless   there   is   additional   evidence  
provided  to  the  contrary  at  trial,  it  appears  that  Ms.  Baugh-­‐‑
er’s   position   falls   outside   of   the   exemption   for   First  
Amendment   protection,   thus   summary   judgment   on   her  
claim  is  not  warranted.”  Id.  at  902.  
6                                                                 No.  14-­‐‑1792  

     This   court   has   urged   district   judges   to   use   job   descrip-­‐‑
tions,  whenever  possible,  to  apply  Elrod  and  Branti,  see  Riley  
v.  Blagojevich,  425  F.3d  357  (7th  Cir.  2005),  and  Mayor  Smith  
observes  that  the  job  description  for  Baugher’s  position  men-­‐‑
tions   the   possibility   that   the   Customer   Service   Supervisor  
might   have   to   run   the   Department   if   all   higher   positions  
should   be   unfilled   or   unable   to   act.   The   record   does   not  
show  that  this  has  ever  happened,  however,  and  if  a  remote  
possibility  that  a  subordinate  might  need  to  act  as  a  caretak-­‐‑
er  were  enough  to  make  politics  a  legitimate  qualification  for  
the   post,   then   Elrod   would   be   overthrown—for   if   a   disaster  
of   sufficient   proportions   struck,   even   a   garbage   collector  
might   find   himself   the   highest   remaining   worker   in   a   city’s  
department  of  sanitation.  
    Branti   holds   that   an   assistant   public   defender   cannot   be  
fired   on   political   grounds,   although   the   public   defender,  
charged   with   setting   policy   for   the   office,   might   be.   By  
Mayor  Smith’s  lights,  Branti  should  have  come  out  the  other  
way,   because   it   was   possible   that   an   assistant   might   have   to  
perform  the  chief’s  duties  if  that  office  became  vacant  or  the  
chief   was   unable   to   act.   But   that’s   not   how   the   Court   ap-­‐‑
proached  the  case.  Nor  is  it  how  we  approached  the  question  
whether   the   #2   position   in   a   large   bureaucracy   (Chicago’s  
Water   Department)   could   be   removed   on   political   grounds.  
We  asked  in  Tomczak  v.  Chicago,  765  F.2d  633  (7th  Cir.  1985),  
what   the   First   Deputy   Commissioner   usually   did,   not   what  
duties  were  conceivable  under  unlikely  conditions.  The  First  
Deputy  Commissioner  of  Chicago’s  Water  Department  regu-­‐‑
larly   made   policy   (or   exercised   politically   sensitive   discre-­‐‑
tion),   and   it   followed   that   he   could   be   replaced   on   political  
grounds.   That   can’t   be   said   about   Baugher’s   job   (the   third  
tier  in  a  small  organization)—and  Mayor  Smith  does  not  say  
No.  14-­‐‑1792                                                                     7  

it.   He   does   not   contend   that   she   regularly,   or   indeed   ever,  
made  policy  or  exercised  politically  sensitive  discretion,  such  
as   which   street’s   potholes   get   filled   or   what   ward’s   snow  
gets  plowed.  
     Now   if   the   job   description   said   that   she   did   do   those  
things,   then   Mayor   Smith   would   be   entitled   to   immunity  
even   if   it   turned   out   that   the   description   was   inaccurate.   A  
newly   elected   mayor   needs   to   rely   on   published   criteria   to  
know  which  positions  can  be  filled  on  political  grounds.  For  
the   federal   government,   United   States   Government   Policy   and  
Supporting  Positions  (the  “Plum  Book”)  identifies  the  7,000  or  
so   posts   eligible   for   presidential   selection   or   discretionary  
replacement  by  presidential  appointees.  Many  states  and  lo-­‐‑
cal  governments  have  similar  rosters,  and  people  whose  jobs  
are  in  such  a  catalog  are  not  well  situated  to  complain  when  
replaced.   They   certainly   cannot   obtain   damages   from   an  
elected  official  who  relies  on  a  published  list.  But  the  City  of  
Anderson  does  not  have  a  local  version  of  the  Plum  Book.  A  
mayor   who   equates   a   worker’s   possible   duties   (e.g.,   acting  
for  the  top  official  if  all  higher  positions  on  the  organization  
chart  are  vacant)  with  the  worker’s  normal  duties  (e.g.,  pro-­‐‑
cessing   complaints   about   overbilling   or   failure   to   credit  
payments)  cannot  claim  immunity,  because  Branti  and  deci-­‐‑
sions   such   as   Tomczak   and   Riley   establish   that   it   is   the   posi-­‐‑
tion’s  normal  duties  that  matter.  
     As  a  fallback,  Mayor  Smith  contends  that  anyone  respon-­‐‑
sible   for   dealing   with   citizens’   complaints   may   be   hired   or  
fired  on  political  grounds,  for  if  such  a  person  insults  people,  
or  is  lazy,  or  refuses  to  act  on  legitimate  grievances,  that  re-­‐‑
flects  poorly  on  the  administration,  and  a  loss  of  public  con-­‐‑
fidence   undermines   its   ability   to   carry   out   its   political   pro-­‐‑
8                                                                  No.  14-­‐‑1792  

gram   (or   be   re-­‐‑elected).   For   this,   Mayor   Smith   relies   princi-­‐‑
pally   on   Selch   v.   Letts,   5   F.3d   1040   (7th   Cir.   1993),   which  
holds  that  political  affiliation  is  an  appropriate  requirement  
for  the  position  of  subdistrict  superintendent  at  the  Indiana  
Department  of  Highways.  
     Responding  to  complaints  was  one  aspect  of  a  subdistrict  
superintendent’s   job,   but   it   mattered   to   the   decision   what  
those  complaints  concerned—and  how  the  subdistrict  super-­‐‑
intendents   could   deal   with   them.   Each   subdistrict   could   set  
an  independent  agenda  about  road  repairs  and  maintenance,  
including   snow   removal.   Subdistrict   superintendents   had  
“almost   unbridled   authority   to   determine   where   and   when  
…  work  was  to  be  done”  (id.  at  1045).  The  ability  to  deliver  
public  services  is  vital  to  the  success  of  any  mayor  or  gover-­‐‑
nor,   and   Selch   reported   that   the   quality   of   public   services  
had   been   an   issue   in   the   gubernatorial   election   that   led   to  
Selch’s   replacement.   It   is   therefore   understandable   that   a  
person   with   “unbridled   authority”   to   determine   where   and  
when   road-­‐‑related   services   are   provided   must   be   someone  
the   Governor   can   trust.   That   subdistrict   superintendents  
sometimes   acted   in   response   to   complaints   was   a   sidelight;  
what  mattered  was  their  discretion  over  matters  of  high  po-­‐‑
litical  salience.  
    Mayor  Smith  does  not  contend  that  the  Customer  Service  
Supervisor   of   the   Utility   Department   has   unbridled,   or   in-­‐‑
deed  any  significant,  discretion  over  matters  of  high  political  
value.   Customer-­‐‑service   positions   are   ubiquitous   in   the  
economy;   people   who   call   AT&T   to   complain   about   a   tele-­‐‑
phone  bill  hope  to  be  well  treated,  but  they  do  not  imagine  
that  they  are  speaking  to  people  with  policy-­‐‑making  discre-­‐‑
tion.   True,   if   a   customer-­‐‑service   supervisor   fouls   up,   that  
No.  14-­‐‑1792                                                               9  

will  redound  to  the  employer’s  detriment.  But  that’s  true  of  
almost   every   employee.   If   a   road   maintenance   worker   falls  
asleep  on  the  job,  or  a  postal  letter  carrier  tramples  a  flower  
bed,  citizens  may  be  furious  and  the  government  will  fall  in  
public   esteem.   Yet   Elrod   holds   that   politics   may   not   be   a  
ground   of   replacing   road   maintenance   workers   and   similar  
positions  that  do  not  entail  political  discretion.  That’s  equal-­‐‑
ly  true  of  customer-­‐‑service  supervisors.  
    The  district  judge  recognized  that  a  trial  might  show  that  
Baugher   has   more   discretion   than   her   job   description   im-­‐‑
plies,  and  if  so  it  may  turn  out  in  Branti’s  words  that  “party  
affiliation  is  an  appropriate  requirement  for  the  effective  per-­‐‑
formance   of   the   public   office”.   All   we   have   to   go   on   now,  
however,  is  the  job  description.  Johnson  v.  Jones  prevents  any  
deeper   inquiry.   Selch   and   other   decisions   we   have   men-­‐‑
tioned  clearly  establish  that  a  person  whose  main  duties  are  
managing  a  clerical  staff  that  handles  customer  complaints—
who   has   limited   operational   discretion   but   no   significant  
policy-­‐‑making   discretion—cannot   be   fired   on   political  
grounds.  
     The  appeal  is  dismissed  to  the  extent  it  concerns  the  City  
of   Anderson   or   Robin   Allman’s   claim.   The   district   court’s  
decision   that   Mayor   Smith   is   not   entitled   to   qualified   im-­‐‑
munity  on  Margaret  Baugher’s  claim  is  affirmed.